10

]1

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:17-cv-01325-RSL Document 28 Filed 11/26/18 Page l of 3

Honorable Robert S. Lasnik

United States District Court
Western District of Washington at Seattle
Donna Foliart, Individually and as Personal No. Cl7 -1325 RSL
representative for the Estate of J ames Foliart,
Plaintiff, Stipulated Motion And Order For
Additional Time In Which To Effect
vs. Service Of Process

United States of America; Medical Doctor
Associates, LLC; Linda M. Cintron; and Note on Motion Calendar: Tuesday,
Unknown John Does and John Doe Clinics, November 27, 2018.

Defendants.

 

STIPULATION
The Plaintiff and the United States of America (USA) hereby stipulate and respectfully move
the Court for an order permitting Plaintiff additional time in which to effect service of process on
recently added parties, Medical Doctor Associates LLC, and Linda M. Cintron. The Amended
Complaint joining additional parties was filed on September 11, 2018. Since that time, despite
good faith efforts, Plaintiff has been unsuccessful in locating one of the parties. The time for
service of process would normally expire on December 10, 2018. FRCP 4(m). Therefore, Plaintiff

requests additional time in which to effect such service of process, until February 7, 2019.

Stipulated Motion And Order For Additional Time LAW OFFICE ()F GEORGE KARGIANIS
In Which To Effect Service Of Process 225 106TH AVENUE NE
Page 1 of 3 Case No. C17-1325 RSL BELLEVUE, WASHINGTON 98004

TELEPHONE 206-390-7776

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:17-cv-01325-RSL Document 28 Filed 11/26/18 Page 2 of 3

DATED this 21st day of November,

2018.

s/Gordon Webb and Nez`l Lindquist

DATED this 26th day of November,
2018.

s/ PER EAMIL A UTHGRITY

 

 

Gordon C. Webb, WSBA # 22777
Neil T. Lindquist, WSBA #521 1 1
George Kargianis, WSBA #286

Tricia Boerger, WSBA No. 38581
Assistant United States Attomey
Western District of Washington

 

225 106th Avenue NE

Bellevue, WA 98004

Telephone: 425.454.3800

Fax: 425.307.6446

E-mail: gordon@webblawfnm.net

United States Attorney’s Offlce
700 Stewart Street, Suite 5220
Phone: 206-553-7970

E-mail: tricia.boerger(n`i'usdo'[.gov
Attorney for Defendant United States of

E-mail: neil@lindquistlegal.com America
E-mail: george@kargianislaw.com
Attorneys for Plaintiff

M

Based on the foregoing stipulation, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED
1. That the plaintiff Donna Foliart is allowed until February 7"‘, 2018 in which to effect

service of process on Medical Doctor Associates LLC, and Linda M. Cintron.

Dm.

f
DATED this 9 day of Nevcn'rbu', 2018.

limisz

Hon. liebert S. Lasnik
United States District Judge

Stipulated Motion And Order For Additional Time
In Which To Effect Service Of Process
Page 2 of 3 Case No. C17-1325 RSL

LAW OFFICE oF GEORGE KARGIANIS
225 106TH AVENUE NE

BELLEVIJE, WAsHINGToN 98004
TELEPHONE 206-3 90-7 7 76

